 



Exhibit 10.1
LONG-TERM INCENTIVE PLAN OF
CENTERPOINT ENERGY, INC.
PERFORMANCE SHARE AWARD AGREEMENT
2008 – 2010 PERFORMANCE CYCLE
            Pursuant to this Award Agreement, CenterPoint Energy, Inc.(the
“Company”) hereby grants to «FIRST_NAME» «LAST_NAME» (the “Participant”), an
employee of the Company, target performance shares of Common Stock (the “Target
Performance Shares”), such number of shares being subject to adjustment as
provided in Section 14 of the Long-Term Incentive Plan of CenterPoint Energy,
Inc. (the “Plan”), conditioned upon the Company’s achievement of the Performance
Goals over the course of the 2008 – 2010 Performance Cycle pursuant to the Plan,
and subject to the following terms and conditions:
          1. Relationship to the Plan; Definitions. This grant of Target
Performance Shares is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. To the extent that any provision of this Award Agreement conflicts
with the express terms of the Plan, it is hereby acknowledged and agreed that
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Participant herein also
include the heirs or other legal representatives of the Participant. For
purposes of this Award Agreement:
     “Achievement Percentage” means the percentage of achievement determined by
the Committee at the end of the Performance Cycle in accordance with Section 3
that reflects the extent to which the Company achieved the Performance Goals
during the Performance Cycle applicable to this Award Agreement.
     “Change in Control Closing Date” means the date a Change in Control is
consummated.
     “Disability” means (i) disability within the meaning of Treasury Regulation
§ 1.409A-3(i)(4) (or any successor regulation) and (ii) the Participant is both
eligible for and in receipt of benefits under the Company’s long-term disability
plan.
     “Employment” means employment with the Company or any of its Subsidiaries.
     “Performance Cycle” means the period from January 1, 2008 to December 31,
2010.
     “Performance Goals” means the standards established by the Committee to
determine in whole or in part whether the Target Performance Shares shall be
earned, which are attached hereto and made a part hereof for all purposes.
     “Performance Shares” means the shares of Common Stock potentially
deliverable to the Participant pursuant to this Award Agreement.
«FIRST_NAME» «LAST_NAME»

-1-



--------------------------------------------------------------------------------



 



     “Retirement” means Separation from Service on or after attainment of age 55
and with at least five years of service with the Company.
     “Retirement Eligible” means the Participant (i) is age 55 or older and
(ii) has at least five years of service with the Company on or after the
commencement of the first year of the Performance Cycle, but prior to the
commencement of the last year of the Performance Cycle.
     “Section 409A” means Code Section 409A and the Treasury regulations and
guidance issued thereunder.
     “Separation from Service” means separation from service with the Company
and all its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).
     “Specified Employee” has the meaning of that term under Code Section
409A(a)(2)(B)(i).
     “Target Performance Shares” means the actual number of Performance Shares
initially granted to the Participant pursuant to this Award Agreement, with such
number of Performance Shares to be awarded to the Participant at the close of
the Performance Cycle if the Company attains an Achievement Percentage of 100%.
     “Vested Performance Shares” means the shares of Common Stock awarded to the
Participant following the Participant’s satisfaction of the vesting provisions
of Section 4 and, if applicable, the determination by the Committee of the
extent to which the Company has achieved the Performance Goals for the
Performance Cycle pursuant to Section 3.
          2. Establishment of Target Performance Share Account. The grant of
Target Performance Shares pursuant to this Award Agreement shall be implemented
by a credit to a bookkeeping account maintained by the Company evidencing the
accrual in favor of the Participant of the unfunded and unsecured right to
receive shares of Common Stock of the Company, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award Agreement.
          3. Award Opportunity. The Performance Goals established for the
Performance Cycle are attached hereto and made a part hereof for all purposes.
Except as otherwise provided in Sections 4(b) and 5, the number of Performance
Shares awarded to the Participant shall be the product of the number of Target
Performance Shares and the Achievement Percentage that is based upon the
Committee’s determination of whether and to what extent the Performance Goals
have been achieved during the Performance Cycle.
          No later than 60 days after the close of the Performance Cycle, the
Committee shall determine the extent to which each Performance Goal has been
achieved. If the Company has performed at or above the threshold level of
achievement for a Performance Goal, the Achievement Percentage shall be between
50% and 150%, with a target level of achievement resulting in an Achievement
Percentage of 100%. In no event shall the Achievement Percentage exceed 150%.
The combined level of achievement is the sum of the weighted achievements of the
Performance Goals as approved by the Committee. Upon completing its
determination of the level at which the
«FIRST_NAME» «LAST_NAME»

-2-



--------------------------------------------------------------------------------



 



Performance Goals have been achieved, the Committee shall notify the Participant
of the number of Vested Performance Shares that will be issued to the
Participant pursuant to Section 6.
          4. Vesting of Performance Shares.
     (a) Unless earlier forfeited or vested in accordance with paragraph (b) or
Section 5, the Participant’s right to receive the Performance Shares shall vest
as of the last day of the Performance Cycle. As soon as administratively
practicable, but in no event later than 60 days, after the close of the
Performance Cycle, the Committee shall deliver to the Participant the written
notice required by Section 3 of the level at which the Performance Goals
established for the Performance Cycle have been achieved.
     (b) If the Participant has a Separation from Service prior to the last day
of the Performance Cycle:
     (i) due to termination by the Company or any of its Subsidiaries for any
reason or due to voluntary resignation by the Participant, the Participant’s
right to receive the Performance Shares shall be forfeited in its entirety as of
the date of such Separation from Service.
     (ii) due to death, Disability, or Retirement, the Participant’s right to
receive the Target Performance Shares shall vest on the date of such Separation
from Service in the proportion of the number of days elapsed in the Performance
Cycle as of the date of Separation from Service by the total number of days in
the Performance Cycle and shall be delivered to the Participant as soon as
administratively practicable, but in no event later than 60 days, after the date
of such Separation from Service, provided, however, that if the Participant is a
Specified Employee as of the date of his or her Separation from Service, such
delivery shall not be made until the date that is the earlier of (x) the first
business day following the end of the six-month period commencing on the date of
the Participant’s Separation from Service or (y) the Participant’s date of
death. The Participant’s right to receive additional Performance Shares shall be
forfeited at such time.
          5. Distribution Upon a Change in Control. Notwithstanding anything
herein to the contrary and without regard to the Performance Goals, if there is
a Change in Control of the Company, upon the Change in Control Closing Date, the
Participant’s right to receive the Performance Shares shall be settled by the
distribution to the Participant of:
     (a) shares of Common Stock equal to the Target Performance Shares; plus
     (b) shares of Common Stock (rounded up to the nearest whole share) having a
Fair Market Value equal to the amount of dividends that would have been declared
on the number of such             shares determined under clause (a) above
during the period commencing at the beginning of the Performance Cycle and
ending on the date immediately preceding the Change in Control Closing Date;
with such shares of Common Stock registered in the name of the Participant and
delivered to the Participant on the Change in Control Payment Date (as defined
below). In lieu of the foregoing distribution in shares, the Committee, in its
sole discretion, may direct that such distribution be made, on the Change in
Control Payment Date, to the Participant in a lump sum cash payment equal to:
«FIRST_NAME» «LAST_NAME»

-3-



--------------------------------------------------------------------------------



 



     (x) the product of (i) the Fair Market Value per share of Common Stock on
the date immediately preceding the Change in Control Closing Date and (ii) the
Target Performance Shares; plus
     (y) the amount of dividends that would have been declared on the number of
shares of Common Stock determined under clause (a) above during the period
commencing at the beginning of the Performance Cycle and ending on the date
immediately preceding the Change in Control Closing Date;
with such cash payment to be made on the Change in Control Payment Date. Such
distribution, whether in the form of shares of Common Stock or, if directed by
the Committee, in cash, shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full.
          For purposes of this Section 5, the “Change in Control Payment Date”
means the following:
     (i) if the Change in Control of the Company (A) satisfies the definition of
a change in control for purposes of Section 409A (“Section 409A Change in
Control”) or (B) does not satisfy the definition of a Section 409A Change in
Control, but the Participant is not Retirement Eligible as of the Change in
Control Closing Date, then the Change in Control Payment Date shall be as soon
as administratively practicable, but in no event later than 60 days, after the
Change in Control Closing Date; and
     (ii) if the Change in Control of the Company does not satisfy the
definition of a Section 409A Change in Control and the Participant is Retirement
Eligible, then the Change in Control Payment Date shall be as soon as
administratively practicable, but in no event later than 60 days, after the
earliest of (A) the date of the Participant’s Separation from Service, (B) the
Participant’s date of death, or (C) January 1st of 2011; provided, however, that
with respect to clause (A) above, if the Participant is a Specified Employee as
of the date of his or her Separation from Service, then such payment shall not
be made until the date that is the earlier of (x) the first business day
following the end of the 6-month period commencing on the date of the
Participant’s Separation from Service or (y) the Participant’s date of death.
          6. Payment of Award.
     (a) If the Participant’s right to receive Performance Shares has vested
pursuant to Section 4, a number of shares of Common Stock equal to the number of
Vested Performance Shares shall be registered in the name of the Participant and
certificates representing such Common Stock shall be delivered to the
Participant as soon as practicable, but in no event later than March 15th of the
year following the end of the performance cycle, after the date the written
notice required by Section 3 is delivered to the Participant by the Committee.
The Company shall have the right to withhold applicable taxes from any such
payment of Vested Performance Shares (including, but not limited to, from any
amounts payable as provided in the following paragraph with respect to
dividends) or from other compensation payable to the Participant at the time of
such vesting and delivery pursuant to Section 11 of the Plan.
     (b) Upon delivery of the Vested Performance Shares pursuant to paragraph
(a), above, the Participant shall also be entitled to receive a cash payment
equal to the sum of all dividends, if any, declared on the Vested Performance
Shares after the commencement of the Performance Cycle but prior to the date the
Vested Performance Shares are delivered to the Participant.
«FIRST_NAME» «LAST_NAME»

-4-



--------------------------------------------------------------------------------



 



          7. Confidentiality. The Participant agrees that the terms of this
Award Agreement are confidential and that any disclosure to anyone for any
purpose whatsoever (save and except disclosure to financial institutions as part
of a financial statement, financial, tax and legal advisors, or as required by
law) by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.
          8. Notices. For purposes of this Award Agreement, notices to the
Company shall be deemed to have been duly given upon receipt of written notice
by the Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston,
Texas 77002, or to such other address as the Company may furnish to the
Participant.
          Notices to the Participant shall be deemed effectively delivered or
given upon personal, electronic, or postal delivery of written notice to the
Participant, the place of Employment of the Participant, the address on record
for the Participant at the human resources department of the Company, or such
other address as the Participant hereafter designates by written notice to the
Company.
          9. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to the Performance Shares, unless and until the
Participant is registered as the holder of shares of Common Stock.
          10. Successors and Assigns. This Award Agreement shall bind and inure
to the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Performance Shares are transferable by the Participant to
Immediate Family Members, Immediate Family Members trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
          11. No Employment Guaranteed. Nothing in this Award Agreement shall
give the Participant any rights to (or impose any obligations for) continued
Employment by the Company or any Subsidiary or any successor thereto, nor shall
it give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.
          12. Compliance with Section 409A. It is the intent of the Company and
the Participant that the provisions of the Plan and this Award Agreement comply
with Section 409A and will be interpreted consistent therewith.
          13. Compliance with Recoupment Policy. Any amounts payable or paid
under this Award Agreement are subject to the recoupment policy of the Company
as in effect from time to time.
          14. Modification of Award Agreement. Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Company.
«FIRST_NAME» «LAST_NAME»

-5-